In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Dutchess County, dated March 10, 1977, which granted the application and directed that petitioner be released on parole. Judgment modified, on the law, by deleting all language after the word "granted”, and by substituting therefor provisions that the application is granted to the extent that if no "parole release” hearing has been held as to petitioner, such a hearing shall be held and that, in the event that such a hearing has already been held, the proceeding is dismissed on the merits. As so modified, judgment affirmed, without costs or disbursements. In the event that a "parole release” hearing need be held in accordance herewith, the Board of Parole is directed to hold such hearing within one week of the entry of the order to be made hereon. On October 5, 1976 Special Term directed the appellant Board of Parole to afford petitioner a new final parole revocation hearing. On November 15, 1976 such hearing was held; petitioner’s parole was revoked and he was ordered held until "February 1977 or earlier” for an appearance before a special psychiatric panel. Psychiatric reports were completed in December, 1976 and petitioner was informed that he would receive a parole release hearing in January, 1977. Due to an administrative error, no parole release hearing was held in January and the hearing was rescheduled for February, 1977. It cannot be established whether petitioner received a parole release hearing in February. Petitioner is entitled to a prompt parole release hearing and, if one has not already been held, it should be held within one week after the entry of the order to be made hereon. Margett, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.